Citation Nr: 0114620	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  01-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether the appellant's character of discharge for his period 
of active duty from June 27, 1983, to December 4, 1985, is a 
bar to the payment of benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The appellant served on active duty from June 1983 to 
December 1985 when he was discharged after conviction by a 
Special Court Martial for bad conduct.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 administrative decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found that the appellant's 
character of discharge was under dishonorable conditions and 
thus was a bar to payment of benefits under the laws 
administered by VA.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The appellant's discharge for bad conduct was issued due 
to willful and persistent misconduct.


CONCLUSION OF LAW

The appellant's character of discharge for his period of 
active duty from June 27, 1983, to December 4, 1985, is a bar 
to the payment of benefits.  38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. §§ 3.1(n), 3.12, 3.102 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that his character of discharge should 
not be a bar to the payment of benefits.  After a review of 
the record, the Board finds that the appellant's contentions 
are not supported by the evidence, and his claim is denied.

In March 1999, the appellant filed a claim of entitlement to 
service connection for a right knee injury allegedly incurred 
in during his active duty service.  The RO considered his 
claim and issued a September 2000 administrative decision 
which found that the veteran's discharge for his period of 
active duty from June 27, 1983, to December 4, 1985, was 
deemed to be under dishonorable conditions and constituted a 
bar to the payment of benefits under the laws administered by 
VA.  The RO noted that the appellant was entitled to health 
benefits under 38 U.S.C. Chapter 17 for any disabilities 
determined to be service-connected.

The relevant regulation provides that if the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation is not payable unless 
the period of service on which the claim is based was 
terminated by discharge or release under conditions other 
than dishonorable.  A discharge under honorable conditions is 
binding on VA as to character of discharge.  38 C.F.R. 
§ 3.12(a) (2000).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b) (2000).  Benefits are not 
payable where the former service member was discharged or 
released under one of the following conditions:  (1) As a 
conscientious objector who refused to perform military duty, 
wear the uniform, or comply with lawful order of competent 
military authorities; (2) By reason of the sentence of a 
general court-martial; (3) Resignation by an officer for the 
good of the service; (4) As a deserter; (5) As an alien 
during a period of hostilities, where it is affirmatively 
shown that the former service member requested his or her 
release; or (6) By reason of a discharge under other than 
honorable conditions issued as a result of an absence without 
official leave (AWOL) for a continuous period of at least 180 
days.  This bar to benefit entitlement does not apply if 
there are compelling circumstances to warrant the prolonged 
unauthorized absence.  38 C.F.R. § 3.12(c) (2000).

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions:  (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d) (2000).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  38 C.F.R. 
§ 3.1(n) (2000).

The evidence shows that the appellant entered active duty on 
June 27, 1983.  He was discharged on December 4, 1985, due to 
bad conduct after a conviction by a Special Court Martial.  
During that period of service the dates of time lost are 
listed as from June 22, 1984, to July 1, 1984; from July 9, 
1984, to July 25, 1984; from July 30, 1984, to January 24, 
1985; from February 19, 1985, to April 10, 1985; from January 
25, 1985, to January 31, 1985; from April 12, 1985, to June 
17, 1985; and from June 18, 1985, to December 4, 1985.

The Record of Trial of the appellant's Special Court Martial 
shows that he entered a plea of guilty to charges of 
unauthorized absences from June 22, 1984, to July 2, 1984; 
from July 9, 1984, to July 26, 1984; from July 30, 1984, to 
January 25, 1985; and from February 19, 1985, to March 11, 
1985.  The military judge issued a sentence of confinement 
for 90 days, forfeiture of pay, reduction in rank, and a bad 
conduct discharge.  That record also notes a previous 
disciplinary record of a violation for the use of marijuana 
with action taken on February 15, 1984.  The appellant was 
convicted of four specifications of unauthorized absence for 
a total of 226 days of unauthorized absence.

The Board notes that none of the appellant's periods of 
unauthorized absence for which he was convicted and which 
were the basis for his discharge are of more than 180 
continuous days.  Therefore, the provisions of 38 C.F.R. 
§ 3.12(c)(6) are inapplicable.  Although the appellant has 
advanced several factors which he feels should mitigate his 
unauthorized absence, those factors may not be considered by 
the Board because the provisions of 38 C.F.R. § 3.12(c)(6) 
allowing for the consideration of the reasons for 
unauthorized absences are not applicable in this case where 
the continuous period of unauthorized absence if of less than 
180 days.

The evidence from the Special Court Martial includes a Record 
of Unauthorized Absence, which shows that the appellant 
absented himself on July 30, 1984.  His intentions were 
unknown.  On August 30, 1984, he was declared a deserter.  On 
January 25, 1984, he was apprehended by civilian authorities 
and returned to military custody.  

The regulations provide that benefits are not payable where 
the former service member was discharged or released as a 
deserter.  38 C.F.R. § 3.12(c)(4) (2000).  However, it does 
not appear that the appellant was specifically discharged or 
released as a deserter, despite that he had been declared a 
deserter and apprehended by civilian authorities as a 
deserter and that conviction for unauthorized absence for the 
period for which he was declared a deserter was among the 
charges resulting in his discharge.  Thus, while the 
appellant's having been declared a deserter may be a bar to 
the payment of benefits, the Board will also evaluate whether 
the appellant's bad conduct discharge was the result of 
willful and persistent misconduct such that it could be 
considered a discharge under dishonorable conditions and 
would be a bar to the payment of benefits.  38 C.F.R. 
§ 3.12(d)(4) (2000).

The regulations provide that willful misconduct means an act 
involving conscious wrongdoing or known prohibited action.  
It involves deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
38 C.F.R. § 3.1(n) (2000).  The evidence shows that the 
appellant was awarded a bad conduct discharge based upon four 
periods of unauthorized absence totaling 226 days, and with 
reference to a previous disciplinary record for the use of 
marijuana.  The Board finds that unauthorized absences and 
the use of marijuana are not mere violations of police 
regulations or ordinances.  At his Special Court Martial, the 
appellant indicated for each of his periods of unauthorized 
absence that he absented himself on each occasion despite 
knowing that he was "supposed to remain on board."  
Therefore, the Board finds that the appellant's multiple 
unauthorized absences were conscious wrongdoing and known 
prohibited action performed deliberately and intentionally.  

The appellant absented himself with knowledge of and wanton 
or reckless disregard of the probable consequences.  
Therefore, the Board finds that the appellant's periods of 
unauthorized absence leading to his bad conduct discharge 
constituted willful and persistent misconduct and thus the 
appellant's discharge is considered to have been issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d) (2000).

While, a discharge because of a minor offense will not, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, the Board finds 
that this provision in not applicable in this case.  First, 
the appellant's multiple periods of unauthorized absence 
constitute multiple offenses, and thus not a minor offense.  
Second, the appellant's unauthorized absences were for a 
period of 226 days, which would not constitute a minor 
offense.  Third, the appellant's service was not otherwise 
honest, faithful and meritorious.  In addition to his four 
charges of unauthorized absence, the appellant was also 
disciplined for the use of marijuana.  There is no showing 
that his service was honest, faithful, or meritorious.  The 
appellant did not earn any commendations or awards.

In addition, there is no evidence of record that the 
appellant's actions in absenting himself without 
authorization were the result of any insanity.  There is no 
evidence that the appellant was insane at the time he 
committed those offenses.

The appellant also contends that he served honorably in the 
United States Army National Guard of New York.  The appellant 
alleges that because of that honorable service, his character 
of discharge should not be a bar to the payment of benefits.  
This decision only reaches the question of whether the 
claimant may be paid benefits based on his period of service 
from June 1983 to December 1985.  The appeal arises from the 
appellant's claim of entitlement to service connection for an 
injury  allegedly incurred during his period of active duty.  
As the appellant has not claimed entitlement to service 
connection for any disability incurred during his National 
Guard service, the issue of his character of discharge from 
his service with the for the United States Army National 
Guard of New York is not before the Board.

Accordingly, the Board finds that the appellant's discharge 
is considered to have been issued under dishonorable 
conditions because it was issued due to willful and 
persistent misconduct.  Therefore, the Board finds that the 
appellant's character of discharge for his period of active 
duty from June 27, 1983, to December 4, 1985, is a bar to the 
payment of benefits.  38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. §§ 3.1(n), 3.12, 3.102 (2000).


ORDER

The appellant's character of discharge for his period of 
active duty from June 27, 1983, to December 4, 1985, is a bar 
to the payment of benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 


